Citation Nr: 1222896	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-05 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a headache disorder, to include as secondary to a service-connected head injury. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1975. 

These matters come before the Board of Veterans' Appeals (Board) from April 2008 (TDIU) and May 2008 (headaches) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge in October 2010.  A transcript of the hearing is of record.   These matters were remanded by the Board for further development in December 2010.

The issues of entitlement to service connection for actinic keratosis, osteoarthritis, an aortic valve disorder, and hypertension, all to include as secondary to the Veteran's service-connected posttraumatic stress disorder (PTSD), as well as entitlement to service connection for skin cancer, have been raised by the record (see Brief, May 23, 2012, p. 3), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The evidence of record contains a diagnosis of a headache disorder.

2.  Medical evidence of record demonstrates that the Veteran first reported with complaints of headaches in October 1975, less than one year following separation from active service in January 1975.


CONCLUSION OF LAW

A headache disorder is presumed to have been incurred or aggravated during the Veteran's period of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In the instant case, the Veteran's claim for service connection for a headache disorder is granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  




II. Service Connection

The Veteran has claimed that his current diagnosis of cephalgia (headaches) is etiologically-related to his period of active service.  Several theories of causation have been put forth, to include as the direct result of his period of active duty, as secondary to his service-connected head trauma, and presumptively, due to the onset of a disorder of the nervous system within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  

To establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Veteran, through his representative, argues that his headache disability should be recognized as an organic disease of the nervous system, which would thereby afford him the presumption of service connection.  To this end, he submitted an excerpt from the International Classification of Diseases, Ninth Revision (ICD-9) that lists episodic headaches among Diseases of the Nervous System and Sense Organs.  Construing the evidence of record most liberally, with all deference to the Veteran, the Board accepts that that the Veteran's chronic headaches represent a disorder of the nervous system, and is therefore entitled to the one year presumption of service connection if such were established.    

Turning to the question of in-service disease or injury, the Board notes that the Veteran's service treatment records are silent as to a diagnosis of a chronic headache disorder.  However, within one year of separation, private medical records demonstrate complaints of headaches on October 19, 1975, and October 23, 1975.  Reports from the same provider indicate complaints of headaches in April and August 1981, March 1983, November 1986, January and November 1988, December 1991, February and November 1993, and November 1994.  Complaints of headaches, as well as ocular migraines, have been documented in various VA treatment reports and examinations.

During the Veteran's October 2010 Board hearing, he testified that that he had bad headaches in Vietnam, but that he just kept it quiet.  He stated that these headaches were sometimes accompanied by double vision and dizziness.  He noted that he did not suffer from headaches prior to service.  See Transcript, p. 3.  The Veteran also testified that, immediately following a May 1969 helicopter crash, he suffered from headaches.  He stated that he did not seek medical treatment for headaches, as the incident occurred days prior to leaving Vietnam, and he wanted to go home.  See Transcript, p. 4.

The Veteran was afforded a VA examination in conjunction with his claim in April 2012.  At that time, it was noted that the Veteran was involved in a helicopter crash in May 1969.  Following an examination, it was noted that headaches were not caused by, related to, or aggravated by either military service or his service-connected traumatic brain injury.  The examiner explained that headaches were initially diagnosed post-service, in October 1975.  The Board again notes that the Veteran separated from active duty in January 1975.  The examiner also noted that the Veteran's medical record was silent for immediate, post-TBI symptoms, and therefore complaints of headaches six years after the accident are not consistent with TBI residuals.  As such, it was not likely that any current headache disorder was either directly related to the Veteran's period of active service, or to residuals of a service-connected head injury.

Turning to lay evidence now of record, the Veteran is competent to report headache symptomatology from his period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the evidence is deemed credible, as his complaints of headaches within one year of separation, to the present, are supported by the medical record.  Therefore, the Veteran's lay statements have been afforded significant probative value due to their competency and credibility in the context of this appeal for service connection.  

The Veteran's reports that he has experienced headaches since separation from service may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau.  Because headaches are essentially subjective in nature, the existence of a chronic headache disorder is generally determined by whether or not the Veteran claims to experience it.  

The Board notes that there is no supporting medical evidence establishing a nexus between the Veteran's complaints of continuous headache symptoms and his period of active service.  In fact, the VA medical reports of record found that the Veteran's disorder was not likely related to his military service, or to his service-connected head trauma and eye disorder.  However, lay evidence may serve as such a nexus when a lay person's observation is competent.  This is particularly true in claims involving inherent subjectivity - analogous to service connection for diminishment of the sense of hearing in conjunction with the Hensley and Ledford precedents.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993), see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Further, although lay persons are not competent to opine as to medical etiology or render medical opinions, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Barr v. Nicholson; see also Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu ; Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); see Hickson (lay evidence of in- service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  In this case, although headaches were not noted in service, medical evidence of record demonstrates that headaches were noted within the one-year presumptive period.  Coupled with the Veteran's competent reports of post-service symptomatology, each criterion has been satisfied in this instance.

Although April 2012 VA examiner did not relate the Veteran's headache disorder to his period of active service, or to service-connected head trauma, he clearly determined that the onset of headaches, diagnosed as episodic headaches, was in January 1975, which was well within the one year period following the Veteran's discharge.  The Veteran's claim is thereby granted on a presumptive basis, due to confirmed reports of headaches within one year following his separation from active duty.  The competent and credible reports from the Veteran, supported by medical evidence of record, also demonstrate that continuity of symptomatology from his first complaint to the present.  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for a headache disorder is warranted. 


ORDER

Entitlement to service connection for a headache disorder, to include as secondary to a service-connected head injury, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

As noted in the prior Board remand, the Veteran believes that his service-connected disabilities prevent him from securing and maintaining gainful employment and seeks entitlement to a TDIU.  The Veteran is service-connected for various disabilities including: PTSD (50 percent disabling), tinnitus (10 percent disabling), vertigo (10 percent disabling), bilateral hearing loss, diplopia and head trauma (each at non-compensable rating).  The Board notes that these awards, in combination, represent a 60 percent disability rating under 38 C.F.R. § 4.25, Table I.  Thus, at the time of the December 2010 Board remand, the Veteran did not meet the schedular requirements of 38 C.F.R. § 4.16(a).  However, the Veteran is now service-connected for a headache disorder by virtue of the grant in the preceding section.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16(b) (2011).  Total disability ratings for compensation purposes may be assigned when the schedular rating for service-connected disabilities is less than 100 percent and when it is found that those disabilities are sufficient to produce unemployability without regard to advancing age.  See 38 C.F.R. § 4.16(a) (2011).  Therefore, with regard to the Veteran's claim for a TDIU, it must be determined whether his service-connected disabilities have precluded him from engaging in substantially gainful employment.

While the Veteran received VA examinations in March 2008, they were conducted in connection with other claims (PTSD and Audiological).  In December 2010, the Board found that although VA examiners of record considered the effects of his service-connected disabilities on his employability, none addressed all of his service-connected disabilities at the same time.  The Board directed RO/AMC to provide a single VA examination to determine whether the Veteran is unemployable solely due to his service-connected PTSD, tinnitus, vertigo, bilateral hearing loss, diplopia, and head trauma.  While additional VA examinations were conducted in 2011 and 2012, the examiners once again offered piecemeal opinions regarding the specific effects of one particular service-connected disability on the Veteran's employability, and an aggregate opinion was not provided as to whether all of his service-connected disabilities, taken together, prohibit him from sustaining gainful employment. 

As such, because a TDIU-specific VA examination was not provided, the RO/AMC failed to comply with the directives of the Board's December 2010 remand.  If remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions).  Since the development sought by the Board in this case has not been properly completed, another remand is now required.  38 C.F.R. § 19.9 (2010) (if any action is essential for a proper appellate decision, a Veterans Law Judge shall remand the case to the agency of original jurisdiction, specifying the action to be undertaken).  Moreover, as the Veteran is now service-connected for an additional disability, an all-inclusive VA TDIU examination should be conducted, to include consideration of his headache disability.

Finally, the Board notes that evidence of record demonstrates that during the pendency of this appeal, the Veteran continued to work, in a voluntary capacity, as a driver for the Joint Ambulatory Care Clinic (JACC) in Pensacola, Florida.  Per his representative, the Veteran is not technically employed by the VA facility, and his position neither qualifies as gainful employment nor indicates an ability to sustain employment.  See Brief, May 23, 2012, p. 2.  Therefore, the VA examiner is directed to determine whether his service-connected disabilities have precluded him from engaging in substantially gainful employment, as opposed to volunteer work.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall schedule the Veteran for a single VA TDIU examination to determine whether the Veteran's service-connected disabilities, to include a headache disability, have prevented him from engaging in all forms of substantially gainful employment, consistent with his education and occupational experience.  The claims folder must be made available to the examiner for review and the report must indicate whether such review was accomplished.  The examiner is requested to render an opinion on the following:

Without regard to the Veteran's age or the impact of any nonservice-connected disabilities, but with regard to his education level, it is at least as likely as not that the Veteran's service-connected PTSD, tinnitus, vertigo, bilateral hearing loss, diplopia, head trauma, and headaches alone have precluded him from engaging in substantially-gainful employment, as opposed to not-for-profit volunteer work. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability. 

A rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing any additional necessary development, if appropriate, the RO/AMC should adjudicate the issue on appeal.  If the disposition is unfavorable, the RO should furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


